Citation Nr: 0911679	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-29 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected distal clavicle fracture with 
acromioclavicular separation and strain of the left shoulder.

2. Entitlement to an initial compensable rating for service-
connected degenerative joint disease and patella rupture and 
repair of the left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  This decision granted 
service connection for disabilities of the left shoulder and 
left knee and GERD and assigned initial ratings of 10 
percent, noncompensable, and 10 percent, respectively, 
effective October 1, 2005.  Thereafter, the Veteran appealed 
with respect to the initially assigned ratings.  While his 
appeal was pending, an October 2006 rating decision assigned 
a 30 percent evaluation, effective October 1, 2005 for 
service-connected GERD, which was a full grant of the benefit 
sought by the Veteran on appeal in his February 2006 notice 
of disagreement (NOD).  Thus, the appeal on this issue is no 
longer pending before the Board.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 


FINDINGS OF FACT

1. Service-connected distal clavicle fracture with 
acromioclavicular separation and strain of the left shoulder 
is productive of range of motion limited to 170 degrees 
abduction with pain and difficulty from 110 degrees to 170 
degrees and flexion to 180 degrees.

2. Service-connected degenerative joint disease and patella 
rupture and repair of the left knee is manifested by 
degenerative joint disease, established by X-ray, range of 
motion limited to 120 degrees flexion and pain with flare-ups 
due to overuse, walking, and the weather.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected distal clavicle fracture with 
acromioclavicular separation and strain of the left shoulder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5203 (2008).

2.  The criteria for an initial rating of 10 percent, but no 
greater, for service-connected degenerative joint disease and 
patella rupture and repair of the left knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the Veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
Veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 
.
Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the Veteran was provided with 
notice in compliance with VCAA in April 2005 as part of the 
VA program Benefits Delivery at Discharge.  

Initially, the Board notes that, in Pelegrini v. Principi, 
the Court held that VA must request that the claimant provide 
any evidence in his possession that pertains to the claim 
based upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. 
App. 112, 120-21 (2004).  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to no longer state that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini) effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  

In reviewing the claims file, the Board observes that the 
VCAA notice provided in April 2005 was fully compliant with 
the VCAA by informing the Veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Thus, with regard to the Veteran's service connection claims, 
all VCAA notice requirements were met.

As for the Veteran's initial rating claims, the Board notes 
that no duty to assist arises upon receipt of a Notice of 
Disagreement (NOD).  38 C.F.R. § 3.159(b)(3); see 73 Fed. 
Reg. 23353 (adding paragraph (3) under § 3.159(b).  However, 
generally, failure to provide pre-adjudicative notice of any 
elements of claim the Veteran must substantiate is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the Veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Additionally, a statement of the case (SOC) and supplemental 
statement of the case (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of 
law, providing the Veteran with VCAA-compliant notice prior 
to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice 
prior to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, a March 2006 letter 
advised the Veteran of the evidence necessary to establish 
disability ratings and effective dates, and this notice was 
followed by an SSOC in August 2006.  Thus, any defect in 
timing of this notice was rectified by subsequent 
readjudication

Additionally, throughout the claims process, the Veteran has 
had a meaningful opportunity to participate effectively in 
the development of the claim.  Moreover, the Veteran has not 
demonstrated how any defective notice has prejudiced him in 
the adjudication.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements), citing Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007).  Thus, the Board 
finds that there has been no prejudice to the Veteran, and 
any defect in the timing of the notice has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess/Hartman; cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, they are not 
applicable to the instant claim.  Based on the above 
analysis, the notice requirements for initial rating claims 
have been met.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and affording him 
a VA examination.  The Veteran's service treatment records 
and the reports of April 2005 and July 2006 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  The Veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of his claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected left shoulder and 
left knee disabilities.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the Veteran's service-connected 
disabilities.

The Veteran's service-connected distal clavicle fracture with 
acromioclavicular separation and strain of the left shoulder 
has been assigned an initial 10 percent rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203 (2008) and 
service-connected degenerative joint disease and patella 
rupture and repair of the left knee has been assigned a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5260 (2008).  The Veteran contends that his 
symptomatology is worse than is contemplated under these 
initial ratings, and that higher ratings should, therefore, 
be assigned.  

Rating evaluations for shoulder, arm, and hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related 
to the dominant or nondominant hand.  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69.  In 
this case, the Board observes the VA examination reports 
indicate that the Veteran is right-handed.  Therefore, as the 
shoulder disability in question relates to the Veteran's left 
shoulder, the rating evaluations for the minor or nondominant 
arm apply.

Under Diagnostic Code 5003, degenerative arthritis, 
substantiated by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5200, ankylosis of scapulohumeral 
articulation, noting the scapula and the humerus move as one 
piece, unfavorable with abduction limited to 25 degrees from 
side warrants a 40 percent evaluation for the minor side.  
Intermediate between favorable and unfavorable warrants a 30 
percent evaluation for the minor side.  Favorable ankylosis 
with abduction to 60 degrees and the ability to reach mouth 
to hand warrants a 20 percent evaluation for the minor side.  
38 C.F.R. § 4.71a

Diagnostic Code 5201 provides for a 30 percent evaluation for 
the minor arm when motion is limited to 25 degrees from the 
side, and a 20 percent evaluation for limitation of motion of 
the minor arm when motion is only possible to the shoulder 
level or to midway between the side and shoulder level.  Id.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 70 percent rating is assigned for loss of 
head of the major humerus (flail shoulder).  A 50 percent 
rating is assigned for nonunion (false flail joint) of the 
humerus.  Fibrous union of the humerus warrants a 40 percent 
rating.  Recurrent dislocation of the humerus at the 
scapulohumeral joint warrants a 20 percent rating.  Id.

Under Diagnostic Code 5203, pertaining to impairment of the 
clavicle or scapula, for the minor side, dislocation warrants 
a 20 percent evaluation, nonunion with loose movement 
warrants a 20 percent evaluation, nonunion without loose 
movement warrants a 10 percent evaluation, and malunion 
warrants a 10 percent evaluation.  The disability can also be 
rated on impairment of function of a contiguous joint.  Id.

Normal range of shoulder motion is 180 degrees of flexion, 
180 degrees of abduction, 90 degrees of internal rotation, 
and 90 degrees of external rotation.  38 C.F.R. § 4.71, Plate 
II.

Under Diagnostic Code 5260, flexion limited to 15 degrees 
warrants a 30 percent rating.  Flexion limited to 30 degrees 
warrants a 20 percent rating.  Flexion of the leg limited to 
45 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension of the leg limited to 
45 degrees warrants a 50 percent rating.  Where extension is 
limited to 30 degrees, a 40 percent rating is assigned.  
Where extension is limited to 20 degrees, a 30 percent rating 
is assigned.  Extension limited to 15 degrees warrants a 20 
percent rating.  Extension limited to 10 degrees warrants a 
10 percent rating.  38 C.F.R. § 4.71a.

VA's General Counsel has opined that separate disability 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint without 
violating the provisions against pyramiding at 38 C.F.R. § 
4.14.  VAOPGCPREC 9-04.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

The Veteran filed his claim upon discharge from service in 
September 2005.  During the appeal period, he has been 
afforded two VA examinations with respect to these claims.  
No treatment records that provide relevant evidence are 
associated with the claims file.

With respect to the left shoulder, the Veteran has subjective 
complaints of ongoing pain, weakness, stiffness, grinding, 
clicking, grating, and flare-ups every three to six months, 
lasting two to three days, and resulting in a loss of 75 
percent of the range of motion.  In the left knee, he 
describes grinding, clicking, pain, swelling, stiffness, 
giving way, and occasional heat and redness.  The Veteran 
indicated flare-ups were moderate in severity and occurred 
with overuse, walking, and weather. 

At an April 2005 VA examination, the examiner noted mild 
separation of the left shoulder acromioclavicular joint, as 
well as crepitus.  Range of motion of the left shoulder was 
to 180 degrees flexion, with discomfort starting at 130 
degrees, 170 degrees abduction with pain and difficulty noted 
with motion after 110 degrees, adduction to 30 degrees, and 
90 degrees internal and external rotation with some 
discomfort at 75 degrees external rotation.  Weakness and 
fatigability and mild incoordination was found with 
repetitive motion, and abduction was further limited to 150 
degrees at the maximum.  X-rays showed an old healed 
clavicular fracture with associated post-traumatic deformity.

With regard to the left knee, the examiner noted a well-
healed, nontender scar that was nonadherent and not 
associated with underlying tissue loss or breakdown.  Range 
of motion was from 0 to 130 degrees and very minimal laxity 
of the medial and lateral collateral ligaments was found.  
Testing of ligaments and menisci was negative.  No additional 
limitation of motion occurred with repetition or due to 
weakness, fatigability, pain, or incoordination.  X-rays 
showed degenerative joint disease of the left knee.

At a July 2006 VA examination, the Veteran had left shoulder 
range of motion to 180 degrees abduction, 180 degrees 
flexion, and internal and external rotation to 90 degrees.  
The examiner stated there was no further loss of function 
with repetition.  Crepitus and tenderness to palpation were 
noted, as was a deformity of the left clavicle.  The left 
shoulder was also found to be one-inch lower than the right 
shoulder.  The examiner observed a well-healed surgical scar.

Range of motion of the left knee was from 0 to 120 degrees, 
and the examiner reported that the Veteran had to pull his 
knee toward himself to complete the last 10 degrees of 
flexion.  Strength was 5/5, and there were no complaints of 
pain with motion.  The examiner found no warmth, swelling, or 
effusion.  Ligament testing revealed no laxity.  

In consideration of the above, the Board finds that a rating 
in excess of 10 percent for service-connected distal clavicle 
fracture with acromioclavicular separation and strain of the 
left shoulder is not warranted.  A 10 percent rating has been 
assigned for malunion of the clavicle.  Absent evidence of 
nonunion of the clavicle, ankylosis of the joint, impairment 
of the humerus, or range of motion limited to shoulder level 
or less, a rating in excess of 10 percent is not warranted.  
The Board acknowledges the Veteran's subjective complaints of 
lost motion and weakness with flare-ups, but also notes that 
these flare-ups occur only every three to six months; thus, 
the Board finds that the flare-ups do not create an overall 
disability picture that is more severe than contemplated 
under the currently assigned rating. 

With regard to the left knee, the Board determines that a 
rating of 10 percent, but no greater, is warranted for the 
Veteran's service-connected degenerative joint disease and 
patella rupture and repair of the left knee.  In this regard, 
the Board observes that X-rays of the left knee reveal 
degenerative joint disease and that objective medical 
evidence shows that the Veteran experiences some limitation 
of motion in the left knee.  The limitation of motion is 
noncompensable under the limitation of motion rating codes, 
but under Diagnostic Code 5003, a 10 percent rating is 
appropriate for the degenerative arthritis of the left knee, 
established by X-rays and causing limitation of motion.  The 
Board does note that the limitation of motion is not 
accompanied by swelling or pain; however, the Board also 
notes that flexion of the knee to the maximum the Veteran 
could accomplish required the use of his hands, and also that 
the Veteran reports flare-ups with use.  The Board affords 
the Veteran benefit of the doubt in this case and determines 
that a 10 percent rating under Diagnostic Code 5003 should be 
assigned.  Without competent evidence demonstrating 
limitation of flexion to 30 degrees or less or limitation of 
extension to 15 degrees or more, a rating in excess of 10 
percent is not warranted.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2008), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that the Veteran has residual scars 
associated with his service-connected left shoulder and left 
knee disabilities.  However, these scars were observed to be 
well-healed, and the scars themselves were not revealed to be 
tender.  Therefore, separate evaluations for these scars are 
not warranted.  38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804, 7805.  Additionally, with respect to the left knee, as 
ankylosis, instability, dislocated or symptomatic removal of 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum are not present, ratings under Diagnostic Codes 
5256, 5257, 5258, 5259, 5262, and 5263 are not applicable.  
Thus, a review of the record fails to reveal any additional 
functional impairment associated with the Veteran's service-
connected distal clavicle fracture with acromioclavicular 
separation and strain of the left shoulder or degenerative 
joint disease and patella rupture and repair of the left knee 
so as to warrant consideration of alternate rating codes.   

The Board has also considered the Veteran's own statements 
regarding the claimed severity of his service-connected 
disabilities.  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of the severity of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  The benefit of the doubt was applied in 
assignment of the 10 percent rating for the service-connected 
left knee disability, and without competent medical evidence 
reflecting greater severity of the left shoulder disability, 
the Board finds that a preponderance of the evidence is 
against a rating in excess of 10 percent for service-
connected distal clavicle fracture with acromioclavicular 
separation of the left shoulder.  Therefore, initial ratings 
in excess of those assigned must be denied.

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected left shoulder and left 
knee disabilities present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The symptomatology present is 
reflected in the schedular rating criteria.  Thus, the rating 
schedule is not inadequate and application of the criteria is 
not impracticable in this case; hence, extraschedular 
referral is not necessary for either claim.  


ORDER

An initial rating in excess of 10 percent for service-
connected distal clavicle fracture with acromioclavicular 
separation and strain of the left shoulder is denied.

An initial rating of 10 percent, but no greater, for service-
connected degenerative joint disease and patella rupture and 
repair of the left knee is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


